Case: 1117-cV-00620-DCN Doc #: 57 Fiied: 09/14/18 33 of 84. Page|D #:249

STATE OF OH-IO : SS
COUNTY OF CUYAHOGA

KBI'I'H KULAK, being duly sworn according to law, hereby deposes end states as follows:
.1. AHiant is currently employed by the City of Soion Police Department at _a sergeantl

2. Afliant has been a peace officer since 3/1999.
3. Aeirmc has been employed by the solon relies newman since 819/20a
4. Afflant was promoted to the rank of sergeant on 5/25/20]5.-

5. Afiiant is a member of the Scutheast Area Law anorcement Netwcrk's (hereinat’cer,
"SEALE") Special Weapcns and Tactics (hereinat’rer "SWAT") unit.

5. Affiant receives special training as a member of the SEALE SWAT unit including but
net limited to eight hours per month for team practice -

7. The purpose and intent ef SEALE SWAT isto serve as a specialized, ilexible unit,
activated to assist member departrnents' in the containrnent, de~eccalation and ultimate
control of all situations beyond the capabilities of a traditional 011-duty police oilicer.

8. Affiant, as a member of the SBALB SWAT imit, routinely serves warrants'within the
jurisdictions of SEALE member municipalities

9. Affiant, as a member of the SEALE SWAT unit, was contact , "paged out", to assist
with a high risk search warrant by the Cleveland Police Deparhnent's Gang Impact Unit

on Aprll 14, 2016.

10. Affiant was a member of t}hc SEALB SWAT unit that assisted the Cleveland Police
Department in the execution of its Search Warrant at 19409 Milan Drive, Maple I-Ieights,
Ohio (“the Premises ") on April 15, 2016.

11. Aiiiant did not acted in the capacity of the SWAT Tearn Ccrnmander with regard to the
April 15, 2016 Search Warrant.

12. Tlre function of reviewing the April 15, _2016_search warrant is handled by the SEALE
Team Ccrmnander who served as the liaison between SEALE SWAT unit and the

Cleveland P'olice Department.

13. Atiiant was one (1) of eleven (11) members of the SEALE SW$T present the Premises
on April 15, 2016, at approximater 7:00 a.m., to assist the CPD in the execution of a
Search Warrant.

Eelxl-ur

j

 

 

Case: 1:17-cV-00620-DCN Doc #: 57 Filed: 09/14/18 34 of 84. PagelD #: 250

14 On April 15, 2(_)16, at approximater 7: 00 anr., members of the SEALE SWAT unit
knocked (on the front door) of the Premises and announced that they Were police oHicer
executing on a Warrant.

15. Upon no one iiom the home answering the door, members of the SEALE SWAT unit
breached the front door.

16. Upon the door being breached, Ofc. Davis deployed a Noise and Flash Diversionary
Device (NFDD) into the threshold ofthc home.

17. AMant, Ot`c. Davis, and Ofticer Dodge were the first members of the SEALE SWAT unit
to entered into the horne following the NFDD.

18. Afiiant heard a gunshot from inside the home immediately upon entering into the horne

19 Afliant and the other members of the SEALE SWAT unit's sole involvement in the
execution ot` any search warrant and in particular the search warrant identified in ‘[[10
above, is limited to securing the property and persons present at the location

20. Once AHiant and the other members of the SEALE SWAT unit secure the property and
location identified in the search warrant, the investigating police entity involved
completes its search pursuant to the terms of t‘ne warrant

21- Aftiant had no involvement in the search of the Premises on April 15, 2016.

22. Aftiant bad no involvement investigating any crime that cccmred at the Premisee on
Agrn 15, 2016.

23 The Maple Heigbt Police Department, and not Aiiiant nor the Solon Police Depariment,
investigated and arrested Andrew Carr on April 15, 2016.

24. Af’tiant did not testify before the Cuyahoga County Grand .lui‘y on Mr. Carr's criminal
casc.

25. Aftiant was never subpoenaed to testify in Carr's criminal case

26. Af£iant was never consulted by the _Cuyahoga County Prosecutor's Oftice during the
pendency of Carr‘s criminal case, nor notified about the criminal case being dismissed

without prejudice

27. AMant only involvement in Carr's criminal case Was being identified as victims in the
hidictmeat.

AFFIANT PURTHER SAYETH NAUGHT.

/"/.;§.:v' /%/

KrsrrH KULAEK

 

Case: l:l7~cv-00620-DCN Doo #: 57 Filed: 09/14/18 35 0f84. Page|D #:251

swoRN T0 lessons wis and subscribed in my presence on this i z day of
September, 2018.

t id ,
Mn_{tn,...-.@`_\f_\;:“

NOTARY PUBLIC

MICHEL`LE DtNDA
Nehry Publln. Cuyahoga County. Ohlo
liy mission Explros March 25. 2020

 

